Title: From Thomas Jefferson to Frederick Winslow Hatch, 16 March 1825
From: Jefferson, Thomas
To: Hatch, Frederick Winslow

Monticello
Mar. 16. 25.It is with regret that Th:Jefferson has been so tardy this year in placing in mr Hatch’s hands the sum for which he annexes an order. he wishes his grandsons Benjamin and Lewis to drop their Greek for the present, and after their Latin lesson, to give an hour daily to Arithmetic, and the rest of the day to French. about midsummer he would wish to enter Benjamin in the University and then Lewis to resume his Greek with mr Hatch. he wishes much to converse on this subject with mr Hatch either here when that may suit him, or he will call on mr Hatch whenever rain and roads will permit. in the mean time he presents his affectionate and respectful salutations.